DETAILED ACTION
This action is in response to the RCE dated 22 February 2021, which incorporates the claims dated 05 October 2020.  Claims 1, 8, 9, 10, 16, 26, 34 and 45 are amended.  No claims have been cancelled.  Claims 58-69 have been added.  Claims 1-3, 8-10, 12, 16-18, 21-28, 30, 32-34, 37, 40-45 and 52-69 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 32 and 52 are objected to because of the following informalities: claims 32 and 52 are dependent upon a claim that was cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10, 12, 16, 17, 26-28, 30, 32, 33, 58, 59, 61, 64, 65 and 67  are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen et al. (US 2015/0113483 A1, hereinafter: VDW) in view of Hashimoto et al (US 2012/0092251 A1) and further in view of Laffey et al. (US 6,816,176 B2).

As for independent claim 1, VDW teaches a method comprising:
sensing motion exceeding at least one threshold criteria [(e.g. see VDW paragraphs 0023, 0040, 0156, 0158) ”The inventor is further aware of input devices such a touchpads that make use of proximity sensors to sense the presence or proximity of an object such as a finger … Pointer object is an object used by a person to manipulate the pointer and is an object above a pointing device or above a touch sensitive input device, typically a stylus or the finger or other part of a person … Interactive objects--Includes objects such as icons, menu bars, and the like, displayed on the GUI, visible and non visible, which is interactive and enters a command into a computer, when selected, for example. Interactive objects include cooperative targets of a user … ].
producing an output signal comprising motion data including motion direction, motion velocity, motion acceleration, motion signature, dynamic motion attributes, learned motion attributes, changes in any of these characteristics, or mixtures and combinations thereof [(e.g. see VDW paragraphs 0038, 0059, 0218) ”determining coordinates of a pointer with, or relative, to an input device … In this example the dotted path 42 indicates the pointer's movement, its trajectory, over time … The trajectory can be used to determine the intended direction and/or speed of the pointer and/or time derivatives thereof, which may be used as a parameter for determining the priority of the interactive objects. It will be appreciated that the trajectory can also be used to determine input that relates to the prioritised object or objects”].
in response to the output signal, displaying a plurality of selectable objects [(e.g. see VDW paragraphs 0036, 0057, 0059, 0203 and Figs. 9.1-9.6) ”It is therefore an object of this invention to design a GUI that affords the user a fluid and continuous interaction in a tight control loop, easily reversed until reaching a threshold, where the interaction is based on priorities signalled by the user as soon as they may be detected, and which provides the advantages of dynamic visualization and ].
[highlighting] aligned with or substantially aligned with the motion data, the aligned selectable objects, and simultaneous with or after the highlighting, (a) simultaneously moving the aligned selectable objects in a direction opposite the direction of motion or moving the aligned selectable objects towards a specific display location, and (b) spreading out or regrouping the aligned selectable objects to make the aligned selectable objects more easily discriminated [(e.g. see VDW paragraphs 0038, 0059, 0072, 0078-0083, 0092, 0196, 0203, 0218, 225 and Figs. 3.1-3.3 and 9.1-9.6) ”The method further includes the steps of prioritising the interactive objects 18 in relation to their distance to the pointer 14's coordinates 12 and moving the interactive object 18.2 (shown in grey) ].  Examiner notes that the trajectory of the user’s finger on the touch sensitive input device causes certain objects to become repositioned based on the direction of the motion trajectory and distance to a particular object.  The “aligned” object would be the object having the highest priority based on the direction and distance of the trajectory toward that object.  The highest priority object (i.e. aligned object) is 
sensing further motion exceeding at least one threshold criteria, producing a further output signal comprising further motion data including motion direction, motion velocity, motion acceleration, motion signature, dynamic motion attributes, learned motion attributes, changes in any of these characteristics, or mixtures and combinations thereof, in response to the further output signal discriminating a particular aligned selectable object from moved and spread out or regrouped aligned selectable objects when the further motion data: (a) the further motion data substantially aligns with, aligns with, or intersects the particular selectable object, (b) the further motion data contacts an active area surrounding selectable particular object, (c) the further motion data moves into the particular selectable object or (d) the further motion data predicts the particular selectable object to a certainty greater than 50% and selecting the particular selectable object [(e.g. see VDW paragraphs 0063, 0203 and Figs. 9.1-9.6) ”A threshold related to an object can be pierced when reached. In this case the object can be selected or any other input or command related to the object can be triggered. A threshold associated with space about an ].
wherein the selectable objects selected from the group consisting of an audio object, a back object, a navigation object, an internet object, a video object, an audiovisual object, a climate control object, and a phone object [(e.g. see VDW paragraph 0203 and Figs. 9.1-9.6) ”Referring now to FIG. 9, a series of interactions, starting with FIG. 9.1 and terminating in FIG. 9.8, are shown. Objects are arranged in a semi-circle about a centre reference point 20, but it should be appreciated that a circular arrangement would work in a similar way. In this example, a series of thresholds 25, indicated by the dashed line concentric semi-circles, are established in relation to the pointer ].  Examiner notes that use of Markush group language only requires one of the listed alternatives.
wherein none, one, some, or all of selectable objects include one or more adjustable attributes and/or one or more selectable subobjects; wherein none, one, some, or all selectable subobjects include one or more adjustable attributes and/or one or more subobjects [(e.g. see VDW paragraphs 0063, 0203 and Figs. 9.1-9.6) ”A threshold related to an object can be pierced when reached. In this case the object can be selected or any other input or command related to the object can be triggered. A threshold associated with space about an object can be activated when reached, to display further interactive objects belonging logically in the space around the object … Each time a threshold is reached, interactive objects, belonging logically in the hierarchy of ].
wherein one, some or all of the selectable objects and/or the subobjects are directly actionable [(e.g. see VDW paragraphs 0096, 0156) ”A threshold related to an object's interaction coordinates can be pierced when reached. In this case an object can be selected or any other input or command related to the ].

VDW does not specifically teach implemented on a vehicle interface or is in communication with a vehicle control system … and comprise vehicle control objects.  However, in the same field of invention, Hashimoto teaches:
implemented on a vehicle interface or is in communication with a vehicle control system … and comprise vehicle control objects [(e.g. see Hashimoto paragraphs 0051, 0052, 0068, 0081) ”FIG. 1 shows the schematic configuration of an operation system for vehicle 1 according to the embodiment. The operation system for vehicle 1 includes an operation unit 2 and a controller (display controlling unit) 3. An air conditioner 4 and an audio device 5, which are a plurality of in-vehicle devices, are connected to the operation system for vehicle 1. Each of operation items of the air conditioner 4 and the audio device 5 can be operated … The operation unit 2 is disposed in the vicinity of the steering wheel within easy reach of the driver such as below a display (not shown) for a car navigation system disposed on the dashboard of a vehicle … and figures of arrows 33 and 34, which are disposed above and below the character 32 and used to ].
Therefore, considering the teachings of VDW and Hashimoto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add implemented on a vehicle interface or is in communication with a vehicle control system … and comprise vehicle control objects, as taught by Hashimoto, to the teachings of VDW because it reduces the burden on a user by preventing the deterioration of operability caused by operating layers (e.g. see Hashimoto paragraph 0009).

VDW and Hashimoto do not specifically teach and highlighting selectable objects aligned with or substantially aligned with the motion data.  However, in the same field of invention, Laffey teaches:
and highlighting selectable objects aligned with or substantially aligned with the motion data [(e.g. see Laffey col 5 lines 23-53 and Figs. 2 and 6-8) ”In the sequence of highlighting shown in FIGS. 6 through 8, the cursor 51 is shown to be in the initial position during the sequential uncovering or exposure of each of icons 55 ].


As for dependent claim 2, VDW, Hashimoto and Laffey teach the method as described in claim 1 and VDW further teaches:
simultaneous with or after the highlighting step, moving the non-aligned selectable objects away from the aligned selectable objects [(e.g. see VDW paragraph 0077, 0203 and Figs. 9.1-9.6) ”The method may include a threshold associated with space about an object to be activated to establish new interactive objects belonging logically in or behind space between existing interactive objects. For example, objects which logically belong between existing interactive objects can then be established when the existing objects have been moved and resized to provide more space to allow for the new objects. The new object(s) may grow from non-visible to comparable interactive objects to create the effect of navigating through space and/or into levels beyond the existing objects. It will further be appreciated that the new objects can react the same as the existing objects, as ].

As for dependent claim 3, VDW, Hashimoto and Laffey the method as described in claim 1 and VDW further teaches:
simultaneous or after the highlighting step, fading the non-aligned selectable objects [(e.g. see VDW paragraph 0077, 0203 and Figs. 9.1-9.6) ”The method may include a threshold associated with space about an object to be activated to establish new interactive objects belonging logically in or behind space between existing interactive objects. For example, objects which logically belong between existing interactive objects can then be established when the existing objects have been moved and resized to provide more space to allow for the new objects. The new object(s) may grow from non-visible to comparable interactive objects to create the effect of navigating through space and/or into levels beyond the existing objects. It will further be appreciated that the new objects can react the same as the existing objects, as described above with regard to movement and sizing … Referring now to FIG. 9, a series of interactions, starting with FIG. 9.1 and terminating in FIG. 9.8, are shown. Objects are arranged in a semi-circle about a centre ].  Examiner notes that, as depicted in Figs 9.1-9.6, 

As for dependent claim 8, VDW, Hashimoto and Laffey teach the method as described in claim 1, but VDW does not specifically teach wherein the audio object includes subobjects, selected from the group consisting of: a radio object, a subscription object or an executable application service object, a wireless object, or any combination thereof.  However, Hashimoto teaches:
wherein the audio object includes subobjects, selected from the group consisting of: a radio object, a subscription or executable application service object, a wireless object, or any combination thereof [(e.g. see Hashimoto paragraphs 0063, 0070, 0073, 0078 and Figs. 5, 11A, 11B, 11C and 11F) ”First, when an operating finger approaches the source icon 13 displayed on the display 6 as shown in FIG. 3 and a distance between the operating finger and the touch panel 7 becomes equal to or smaller than a predetermined distance, the controller 3 detects the position of the operating finger and determines that the source icon 13 corresponding to the position of the operating finger is selected (hereinafter, simply referred to as a selection operation) … As shown in FIGS. 4 and 5, characters representing respective source names, such as "AM", "FM", "SATELLITE", "CD", "HDD", and "AUX", which represent operation modes, are displayed in this order from above on the selection screen 13a … when an ].
The motivation to combine is the same as that used for claim 1.  Examiner notes that use of Markush group language only requires one of the listed alternatives.

As for dependent claim 9, VDW, Hashimoto and Laffey teach the method as described in claim 8, but VDW does not specifically teach wherein the radio object includes an AM subobject and an FM subobject, the subscription object or the executable application service object includes one or a plurality of specific subscription subobjects Hashimoto teaches:
wherein the radio object includes an AM subobject and an FM subobject, the subscription object or the executable application service object includes one or a plurality of specific subscription subobjects or executable application service subobjects, and the wireless object includes one or a plurality of wireless devices in communication with the processing unit [(e.g. see Hashimoto paragraphs 0063, 0070, 0073, 0078 and Figs. 5, 11A, 11B, 11C and 11F) ”First, when an operating finger approaches the source icon 13 displayed on the display 6 as shown in FIG. 3 and a distance between the operating finger and the touch panel 7 becomes equal to or smaller than a predetermined distance, the controller 3 detects the position of the operating finger and determines that the source icon 13 corresponding to the position of the operating finger is selected (hereinafter, simply referred to as a selection operation) … As shown in FIGS. 4 and 5, characters representing respective source names, such as "AM", "FM", "SATELLITE", "CD", "HDD", and "AUX", which represent operation modes, are displayed in this order from above on the selection screen 13a … when an operation mode "AM" is displayed as the source icon 13, an operation mode or a set value of an operation item corresponding to "AM" (for example, any one displayed on a ].
The motivation to combine is the same as that used for claim 1.

Independent claims 10 and 26 disclose substantially the same limitations as claim 1.  Therefore, they are rejected with the same rational as claim 1.

Dependent claim 12 discloses substantially the same limitations as claims 2 and 3.  Therefore, they are rejected with the same rational as claim 2 and 3.

Dependent claims 16 and 32 disclose substantially the same limitations as claim 8.  Therefore, they are rejected with the same rational as claim 8.

Dependent claims 17 and 33 disclose substantially the same limitations as claim 9.  Therefore, they are rejected with the same rational as claim 9.

As for dependent claim 27, VDW, Hashimoto and Laffey teach the apparatus as described in claim 26 and VDW further teaches:
wherein the motion corresponds to movement of a body part or object under control of a body part [(e.g. see VDW paragraph 0158) ”Pointer object is an object used by a person to manipulate the pointer and is an object above a pointing device or above a touch sensitive input device, typically a stylus or the finger or other part of a person, but in other circumstances also eye movement or the like”].

As for dependent claim 28, VDW, Hashimoto and Laffey teach the apparatus as described in claim 26, but VDW does not specifically teach wherein the selection corresponds to a change of an attribute value of the particular item.  However, Hashimoto teaches:
wherein the selection corresponds to a change of an attribute value of the particular item [(e.g. see Hashimoto paragraphs 0059, 0068) ”These respective icons are formed of at least characters or figures that respectively represent current set values or current operation modes. The volume icon 11 is formed of a ].
The motivation to combine is the same as that used for claim 1.

Dependent claim 30 discloses substantially the same limitations as claim 3.  Therefore, they are rejected with the same rational as claim 3.

As for dependent claim 58, VDW, Hashimoto and Laffey teach the method as described in claim 1, but VDW does not specifically teach further comprising: if the particular selectable object is an adjustable attribute, then moving in an increase value direction increases a value of the adjustable attribute, and moving in a decrease value direction decreases the value of the adjustable attribute.  However, Hashimoto teaches:
further comprising: if the particular selectable object is an adjustable attribute, then moving in an increase value direction increases a value of the adjustable attribute, and moving in a decrease value direction decreases the value of the adjustable attribute [(e.g. see Hashimoto paragraph 0068, 0081) ”and figures of arrows 33 and 34, which are disposed above and below the character 32 and used to increase and decrease volume, are displayed on the selection screen 11a … the current temperature set value (DRIVER TEMP) of the driver's seat, ].
The motivation to combine is the same as that used for claim 1.

Dependent claims 59 and 61 disclose substantially the same limitations as claim 58.  Therefore, they are rejected with the same rational as claim 58.

As for dependent claim 64, VDW, Hashimoto and Laffey the apparatus as described in claim 34 and VDW further teaches:
if the particular selectable object is actionable, then activating the particular selectable object [(e.g. see VDW paragraphs 0096, 0156) ”A threshold related to an object's interaction coordinates can be pierced when reached. In this case an object can be selected or any other input or command related to the object can be triggered … objects such as icons, menu bars, and the like, displayed on the GUI, visible and non visible, which is interactive and enters a command into a computer, when selected, for example”].

claims 65 and 67 disclose substantially the same limitations as claim 64.  Therefore, they are rejected with the same rational as claim 64.

Claims 18, 21-25, 34, 37, 40-45, 52-57, 60, 62, 63, 66, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Westhuizen et al. (US 2015/0113483 A1, hereinafter: VDW) in view of Hashimoto et al (US 2012/0092251 A1) and further in view of Laffey et al. (US 6,816,176 B2) and further in view of Bennah et al. (US 2015/0033168 A1).

Independent claims 18, 34 and 45 disclose substantially the same limitations as claim 1.  Therefore, they are rejected with the same rational as claim 1.  Further, Bennah teaches create a plurality of display window zones and an equal plurality of virtual display space zones of a virtual display space in a memory of the processing unit, each of the virtual display space zones include zone specific selectable objects and each of the virtual display space zones is associated with a corresponding display window zone; in response to the first output signal: display on the display device the display window zones, select a particular display window zone from the display window zones discernible based on the first motion data being aligned with or substantially aligned with the particular display window zone, and populate the particular display window of the display device with the zone specific selectable objects from the corresponding virtual display space zone and fade or remove the other display window zones from the display window [(e.g. see Bennah paragraphs 0018, 0020, 0024 and Fig. 1B) ”Continuing with FIG. 1B, in addition to applying highlights to a particular one of the windows 130 associated with a ].
Therefore, considering the teachings of VDW, Hashimoto, Laffey and Bennah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add and highlighting one or more selectable objects aligned with or substantially aligned with the motion data, as taught by Bennah, to the teachings of VDW, Hashimoto and Laffey because too many displayed windows can result in an unmanageable sequence of icons such that each icon is too small to convey a visual association with a particular window (e.g. see Bennah paragraph 0007).

Dependent claims 21 and 52 disclose substantially the same limitations as claims 2 and 3.  Therefore, they are rejected with the same rational as claim 2 and 3.

Dependent claims 24, 43 and 56 disclose substantially the same limitations as claim 8.  Therefore, they are rejected with the same rational as claim 8.

Dependent claims 25, 44 and 57 disclose substantially the same limitations as claim 9.  Therefore, they are rejected with the same rational as claim 9.

Dependent claims 22, 23, 40, 41, 42, 53, 54 and 55 disclose limitations found in previously rejected independent claim 1.  Therefore, these claims are rejected with the same rational as claim 1.

As for dependent claim 37, VDW, Hashimoto, Laffey and Bennah teach the apparatus as described in claim 34 and VDW further teaches:
wherein real and/or virtual selectable objects are selected from the group consisting of an electric device, a software device, a software product, a software component, a software attributes, a list, a menu, a zone, virtual object, or combinations thereof [(e.g. see VDW paragraphs 0156, 0203 and Figs. 9.1-9.6) ”Interactive objects--Includes objects such as icons, menu bars, and the like, displayed on the GUI, visible and non visible, which is interactive and enters a command into a computer, when selected, for example. Interactive objects include cooperative targets of a user … Objects are arranged in a semi-circle about a centre reference point 20, but it should be appreciated that a circular arrangement would work in a similar way].

Dependent claims 60, 62 and 63 disclose substantially the same limitations as claim 58.  Therefore, they are rejected with the same rational as claim 58.

claims 66, 68 and 69 disclose substantially the same limitations as claim 64.  Therefore, they are rejected with the same rational as claim 64.

Response to Arguments
Applicant's arguments, filed 05 October 2020, have been fully considered but they are not persuasive.

Applicant argues that [“The combination of VDW, Hashimoto, and Bennah does not disclose, teach, suggest, or even include sufficient information for an ordinary artisan to implement the selection methodology of the present claims” (Page 34).].

The argument described above, in paragraph number 6, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2016/0048291 A1 issued to Hughes et al. on 18 February 2016.  The subject matter disclosed therein is pertinent to that of claims 1-3, 8-10, 12, 16-18, 21-28, 30, 32-34, 37, 40-45 and 52-69 (e.g. moving objects based on user input to allow for easier selection).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174